Citation Nr: 1403922	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  10-40 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a left knee disability.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1969 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Board has reviewed the Veteran's physical claims files, as well as the electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.

In November 2012, at a Board video conference hearing, the Veteran presented testimony relevant to the appeal from the RO in Houston, Texas, before the undersigned Veterans Law Judge in Washington, DC.  A transcript of the Board hearing has been associated with the record.

The Board must first consider whether new and material evidence has been received to reopen the claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002).  The Board must proceed in this fashion regardless of the RO's actions.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As discussed fully in the following decision, the Board finds that new and material evidence sufficient to reopen the previously denied claim for service connection for a left knee disability has been received.  The Board will, therefore, also address the underlying claim for service connection for a left knee disability in this decision.





FINDINGS OF FACT

1.  In an unappealed October 1969 decision, the RO denied service connection for a left knee disability.

2.  Evidence received since the October 1969 denial of service connection for a left knee disability relates to an unestablished fact necessary to substantiate that issue and raises a reasonable possibility of substantiating that underlying claim.

3.  The Veteran has a current diagnosis of osteoarthritis in the left knee.

4.  A left knee disability was not noted at the time of the Veteran's examination, acceptance, and enrollment for military service; clear and unmistakable evidence shows that a left knee disability existed prior to service and that the pre-existing left knee disability was not aggravated by service.


CONCLUSIONS OF LAW

1.  The October 1969 rating decision that denied service connection for a left knee disability became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 20.1103 (2013)

2.  Evidence received since the October 1969 rating decision is new and material to reopen service connection for a left knee disability.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

3.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 1153, 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.156, 3.159, 3.326, 3.306 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties under the Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

The Veteran was advised of VA's duties to notify and assist in the development of the claim.  A July 2009 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  The letters also informed the Veteran of disability rating and effective date criteria and provided notice in accordance with Kent.  The Veteran has had ample opportunity to respond and supplement the record.

With respect to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, private medical records identified by the Veteran, private letters in support of the Veteran's claim for service connect, and the Veteran's statements.  

Additionally, the RO arranged for a VA examination in August 2010.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the VA examiner reviewed the Veteran's claim file, made clinical observations, considered the Veteran's medical history and post-service activities, and rendered an opinion regarding the severity and etiology of the Veteran's left knee disability.  The VA examiner's opinion considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale.  As a result, the Board finds the examination and opinion to be adequate.  See id.

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F.3d at 1328.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.

II.  New and Material Evidence

The Veteran seeks to reopen his claim for service connection for a left knee disability, which was originally denied by the RO in October 1969, on the basis that a confirmed left knee disability was the result of pre-service trauma and no permanent increase beyond natural progress was shown by the service records.  The Veteran did not file a notice of disagreement.  In June 2009, the Veteran requested that the RO reopen his claim for service connection for a left knee disability.

A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision, or within 60 days of the issuance of the statement of the case (SOC).  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds no such evidence has been offered, the analysis ends there, and what the RO may have determined in that regard is irrelevant.  Id.  Further analysis, beyond consideration of whether the evidence received is new and material, is not permitted.  Id. at 1384; Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether the evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA need not accept the patently incredible for purposes of reopening.  Duran v. Brown, 7 Vet. App. 216   (1994).

In November 2009, the Veteran submitted a series of letters from friends and family members indicating that severe left knee problems arose following the Veteran's separation from service.  This evidence is new, having been submitted after the October 1969 rating decision.  Further, this evidence is material because it relates to the question of whether the Veteran's left knee disability was aggravated in service.  Thus, the Board finds that this additional evidence is both new and material, and that reopening the previously denied claim for service connection is warranted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


III.  Merits of the Claim

The Veteran asserts that his current left knee disability was caused by a leg injury he incurred during basic training.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  Here, osteoarthritis - a form of arthritis - is a "chronic disease" under 38 C.F.R. § 3.309(a).  Therefore, 38 C.F.R. § 3.303(b) applies to the Veteran's claim for service connection for a left knee disability.

A veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except (1) as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or (2) where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 
38 U.S.C.A. §§ 1111, 1112, 1113; 38 C.F.R. § 3.304(b).  Only such conditions as recorded in examination reports are to be considered as "noted," and a history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions, but will be considered together with all other material evidence in determinations as to inception.  See 38 C.F.R. § 3.304(b); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).

Where the disease or injury at issue is not noted at the time of the examination, acceptance, and enrollment for service, the veteran is presumed to have been in sound condition.  See 38 U.S.C.A. §§ 1111, 1112, 1113; 38 C.F.R. § 3.304(b).  The presumption of soundness is rebutted when VA shows by clear and unmistakable evidence (1) that the injury or disease existed prior to service and (2) that pre-existing injury or disease was not aggravated by service.  Id.; see also VAOPGCPREC 3-2003.

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. at 469.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Initially, the Board finds that the Veteran is currently diagnosed with left knee osteoarthritis.  The August 2010 VA examination report reflects such a diagnosis based on physical examination and review of x-ray images from March and September 1998.

Next, the Board finds that a left knee disability was not "noted" at the time of the Veteran's examination, acceptance, and enrollment for military service.  Although the record does not include the Veteran's service enlistment examination or the accompanying report of medical history completed by the Veteran, the June 1969 Medical Board Report indicates that there were no left knee disabilities discovered or disclosed at the time of the Veteran's examination, acceptance, and enrollment for military service.  

The Board finds that there is clear and unmistakable evidence which shows that a left knee disability existed prior to service.   While the Veteran has stated that he "never had arthritis" prior to service, the remaining evidence of record indicates otherwise.  See November 2012 Board hearing transcript at 5.

Private medical records reflect that the Veteran was admitted to a hospital for a left knee injury in July 1962.  Following x-rays in August 1962, the Veteran was diagnosed with acute arthritis in the left knee.  The Veteran entered active duty service nearly seven years later in May 1969.  The June 1969 Medical Board Report states that the Veteran described "recurrent difficulty" with the left knee following the 1962 injury, including "actual dislocations of the patella several times."  The Report goes on to explain that the Veteran "was anxious to enlist in the Marine Corps and did not mention this history to [Armed Forces Examination and Entrance Station] personnel."  The Report concludes that the Veteran had "no unfitting physical disability incurred or aggravated by military service."  The Report cover sheet indicates that the Veteran was advised of the Medical Board's findings and did not present a rebuttal.  The Veteran was subsequently discharged from active duty on July 3, 1969.  In sum, the Board finds that these contemporaneous records outweigh the Veteran's contention that he did not have arthritis prior to service and provide clear and unmistakable evidence that a left knee disability existed prior to service. 

In reaching this conclusion, the Board has considered the Veteran's statement that arthritis did not exist prior to service and that he "never had any problems, or any trouble" with his left knee prior to service enlistment.  See November 2012 Board hearing transcript at 5.  However, the weight of the lay and medical evidence demonstrates that this is not true and that the Veteran's contention is not credible.  As it is not credible, it has no probative value.  In contrast, private medical records clearly show that the Veteran was diagnosed with left knee arthritis in August 1962.  A follow-up examination report from October 1962 shows residual effusion in the left knee.  Additionally, the June 1969 Medical Board Report indicates that the Veteran reported a recurring left knee disability that existed prior to service, which included several left patella dislocations.  Thus, the Board finds that the Veteran's testimony regarding the onset date of his left knee disability is not credible and has no probative value.

Further, the Board finds that there is clear and unmistakable evidence that the Veteran's preexisting left knee disability was not aggravated by service.  During the November 2012 Board hearing, the Veteran testified that he injured his left knee in service while pugil stick training.  See November 2012 Board hearing transcript at 3.  Service treatment records reflect a left arm injury in May 1969, sustained during pugil stick training, but there is no indication of a concurrent left leg injury.  However, service treatment records show that the Veteran was seen for complaints of left knee pain in June 1969.  The service clinician provided an impression of chronic subluxation in the left patella, which was the same diagnosis used in the Medical Board Report and was the basis for the Veteran's July 1969 discharge from service.  As discussed above, medical examination contemporaneous with the Medical Board Report resulted in a finding that the Veteran's left leg disability existed prior to entry and was not aggravated by service.

In August 2010, the Veteran's left knee disability was examined at the VA medical center in Houston, Texas.  The VA examiner opined that "it is certainly less likely as not that military service aggravated his left knee beyond normal progression."  The VA examiner explained that injuries such as the one the Veteran sustained in July 1962, requiring open irrigation and debridement, "certainly leads to early degradation of the chondral cartilages leading to early arthritis in the joint." 

Although the Veteran and the November 2009 letters from his family and friends indicate that the Veteran's left knee disability was permanently aggravated by active duty service, the Board finds that this evidence is not probative.  The Veteran is competent to report a history of knee pain, which lies within the realm of his experience.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) (a veteran is competent to testify regarding continuous knee pain since service); Layno, 6 Vet. App. at 470 (a veteran is competent to report on that of which he or she has personal knowledge).  Similarly, the Veteran's friends and family are competent to share their observations of how and when the Veteran has complained of knee pain.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, this case presents the medically-complex question of whether osteoarthritis became worse beyond its normal progression during active duty service.  Resolving such a question requires medical knowledge, training or experience, none of which have been demonstrated by the Veteran or any of those who submitted letters to VA in November 2011.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  As a result, the Board does not attribute any probative value to these statements for the purpose of determining the medical progression of the Veteran's left knee disability.

As such, the weight of lay and medical evidence shows clearly and unmistakably that the Veteran's left knee disability pre-existed service and was not aggravated by active duty service.  The benefit of the doubt doctrine does not apply, and the claim for service connection for a left knee disability must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102.


ORDER

New and material evidence having been received, the appeal to reopen service connection for a left knee disability is granted.

Service connection for a left knee disability is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


